United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3727
                         ___________________________

                                    Dennis Deters

                              lllllllllllllllllllllPetitioner

                                            v.

                          Federal Aviation Administration

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                          Federal Aviation Administration
                                   ____________

                              Submitted: May 19, 2017
                                Filed: May 24, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and RILEY, Circuit Judges.
                       ____________

PER CURIAM.

       Minnesota resident Dennis Deters petitions this Court for review after the
Federal Aviation Administration (FAA) denied him a medical certificate needed to
re-establish his private pilot’s license. He has also filed a motion to supplement the
record.
      We have reviewed the record and the parties’ arguments, and we conclude that
the FAA’s decision was not arbitrary, capricious, an abuse of discretion, or without
support in the law. See Reder v. Adm’r of FAA, 116 F.3d 1261, 1263 (8th Cir. 1997)
(standard of review). We deny the petition for review and deny as moot Deters’s
motion to supplement the record.
                       ______________________________




                                        -2-